In
The
                                                Court
of Appeals
                        Sixth
Appellate District of Texas at Texarkana
 
                                                ______________________________
 
                                                             No. 06-10-00072-CV
                                                ______________________________
 
 
                             IN THE
MATTER OF THE MARRIAGE OF
ANGELA CORBELL-NICHOLS AND
LAT NICHOLS
 
 
                                                                                                  

 
 
                                         On Appeal from the 6th Judicial District Court
                                                          Red
River County, Texas
                                                          Trial Court
No. CV02084
 
                                                      
                                            
 
 
                                          Before Morriss, C.J.,
Carter and Moseley, JJ.
                                            Memorandum Opinion by Justice Moseley




                                                     MEMORANDUM 
OPINION
 
            Lat Nichols, the sole appellant in
this case, has filed a motion seeking to dismiss his appeal.  Pursuant to Rule 42.1 of the Texas Rules of
Appellate Procedure, his motion his granted. 
Tex. R. App. P. 42.1.
            We dismiss the appeal.
 
                                                                        Bailey
C. Moseley
                                                                        Justice
 
Date Submitted:          September 21, 2010
Date Decided:             September 22, 2010